Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 02/19/2021.
In accordance with Applicant’s amendment, claims 1-2, 8-9, and 15-16 are amended.  Claims 3-4, 10-11, and 17-18 cancelled.  Claims 1-2, 5-9, 12-16, and 19-20 are currently pending.

Response to Amendment
The objection to claims 2, 9, and 16 is withdrawn in response to Applicant’s amendment correcting the grammatical deficiency in these claims.

Response to Arguments
Applicant's arguments with respect to the §103 rejection of claims 1-2, 5-9, 12-16, and 19-20 (Remarks at pgs. 12-15), when taken in combination with the amendments to independent claims 1/8/15, have been considered and deemed sufficient to distinguish the claims from the prior art of record.

Applicant's arguments with respect to the §101 rejection of claims 1-2, 5-9, 12-16, and 19-20 (Remarks at pgs. 16-19) have been considered, but are not persuasive.
In response to Applicant’s argument that “the claims clearly integrate such a judicial exception into a practical application,” in particular by analogizing to the eligibility rationale set forth in Example 42 of the 2019 PEG Examples (Remarks at pgs. 17-18).
However, in contrast to claim 1 of Example 42, Applicant’s claims have not been shown to recite “a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.”  Notably, Applicant’s claims are devoid of any step for converting the format of the non-standardized data to a 
The data/information elements processed in Applicant’s exemplary claim 1 (e.g., historical data that comprises a set of infractions, a set of fines imposed) are not modified, updated, reconfigured, or otherwise converted into another format, but instead are merely used in their original form pursuant to determining possible infractions and market performance predictions using the historical data as training data, which is neither a technical improvement nor conceptually similar to the technique in claim 1 of Example 42.  Moreover, the generically recited additional elements directed to one or more processors or a machine, memory storing instructions user interface, and input element are recited at a high level of generality and merely serve to tie the invention to a particular technological environment, which is not enough to amount to a practical application.  See MPEP 2106.05(f)/(h).
In contrast to claim 1 of Example 42, which was deemed eligible under Step 2A Prong Two by providing additional elements providing “a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user,” Applicant’s claims do not appear to provide a technological improvement, but instead merely invoke a generic computer as a tool (See, e.g., Spec. at par. [0022], noting that the “information handling system may take many forms ... may take the form of a desktop, server, portable, laptop, notebook, or other form factor computer or data processing system… may take other form factors such as a personal digital assistant (PDA), a gaming device, Automated Teller Machine (ATM), a portable telephone device, a communication device or other devices that include a processor and memory”), such that, even assuming arguendo that an improvement was achieved), such an improvement would, at most, amount to an improvement to a business/commercial process of predicting possible infractions and market performance changes related thereto, aided by the nominal involvement of a generic computer to implement the process steps and mathematical relationships underlying data via a neural network, which is not enough to amount to a practical application.  Notably, the neural network, absent the generic computer for implementing it, encompasses nothing more than mathematical relations among the data, as acknowledged in Applicant’s Specification (at least paragraphs 44, 48, and 51:  e.g., “the neural network's weights are modified to represent the mathematical relationship between the inputs and outputs that are present in the historical data”), which does not amount to an “additional element” or practical application. See also, for example, an exemplary definition of a “neural network” at https://www.investopedia.com/terms/n/neuralnetwork.asp, noting that “A neural network is a series of algorithms that endeavors to recognize underlying relationships in a set of data through a process that mimics the way the human brain operates.”  Accordingly, even if interpreted as an element/activity not falling with the realm of commercial activity or mental steps, the “market performance neural network” nevertheless is reasonably understood as amounting to mathematical relationships falling under the “Mathematical Concepts” abstract idea grouping of the 2019 PEG, which is not sufficient to remove the claim from the realm of an abstract idea.  “Adding one abstract idea (math) to another abstract idea” (fundamental economic practice) “does not render the claim non-abstract.”  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea and thus subjected to further analysis in part two of the Alice/Mayo test)).
Therefore any incidental improvement achieved by automating the claim steps for using a neural network to generate market performance change predictions and send a risk report related thereto would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
For the reasons above, the amendments and arguments are not sufficient to overcome the §101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) as further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-2 and 5-7), and information handling system (claims 8-9 and 12-14), and computer program product (claims 15-16 and 19-20) are directed to potentially eligible categories of subject matter (i.e., process, machine and article of manufacture, respectively).  Thus, Step 1 is satisfied.

With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps for managing personal behavior, and also recite an abstract idea falling under the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind (e.g., observation, evaluation, judgment, or opinion); and also recites an abstract idea falling under the “Certain Methods of Organizing Human Activity” abstract idea grouping by reciting commercial activity for evaluating business and market performance data as well as the fundamental economic practice or principle of mitigating risk (business risk tied to HHS violations, e.g., HIPAA violations, see par. [0004] of Spec.).  The limitations reciting the abstract idea, as set forth in exemplary claim 1, are identified in bold text below, whereas the “additional elements” are identified via plain text and are separately analyzed under Step 2A Prong Two and Step 2B below: 
training the information handling system using a set of historical data that comprises a set of first infractions caused by a set of first businesses and a corresponding set of fines imposed on the set of first businesses (The “training” step covers business, commercial, or market activity as well as the fundamental economic practice or principle of mitigating risk, and may also be accomplished via mentally via human evaluation/judgment/opinion even if aided by pen and paper, and may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)), wherein the training further comprises:
determining a set of negative sentiment increases of the set of first businesses based on the set of first infractions caused by the set of first businesses (The “determining” step falls under “certain methods of organizing human activity” by because it describes business, commercial, or marketing related activity as well as the fundamental economic practice or principle of mitigating risk, and the “determining” may also be accomplished via mentally via human evaluation/judgment/opinion even if aided by pen and paper);
generating a set of training impact data comprising the set of negative sentiment increase percentages, the set of fines imposed on the set of first businesses, and a number of individuals impacted by the set of first infractions (The “generating” step falls under “certain methods of organizing human activity” by because it describes business, commercial, or marketing related activity as well as the fundamental economic practice or principle of mitigating risk, and may also be accomplished via mentally via human evaluation/judgment/opinion even if aided by pen and paper);
setting the set of training impact data as input variables to a market performance neural network (The “setting” step covers the input of business, commercial, or market activity data as well as the fundamental economic practice or principle of mitigating risk, and may also be accomplished via mentally via human evaluation/judgment/opinion even if aided by pen and paper, and may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));  
setting a set of historical market data as outputs to the market performance neural network, wherein the set of historical market data comprises a set of market performance changes of the first set of businesses in response to causing the set of first infractions (The “setting” step covers the output of business, commercial, or market activity data as well as the fundamental economic practice or principle of mitigating risk, and may also be accomplished via mentally via human evaluation/judgment/opinion even if aided by pen and paper, and may also be considered insignificant extra-solution data output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); and
performing a back propagation algorithm on the market performance neural network and modifying one or more weightings in the market performance neural network to represent a mathematical relationship between the set of training impact data and the set of historical market data (The “generating” step falls under “certain methods of organizing human activity” by reciting because it describes business, commercial, or market activity as well as the fundamental economic practice or principle of mitigating risk, and may also be accomplished via mentally via human evaluation/judgment/opinion even if aided by pen and paper, and even if interpreted as describing activity beyond commercial activity or mental steps, at most amounts to a mathematical calculations or relationships, which is not sufficient to remove the claim from the realm of an abstract idea.  “Adding one abstract idea (math) to another abstract idea” (fundamental economic practice) “does not render the claim non-abstract.”  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea and thus subjected to further analysis in part two of the Alice/Mayo test));
receiving a set of business characteristics from a second business, wherein the set of business characteristics comprises a company type of the second business, a number of employees of the second business, and an number of clients of the second business (The “receiving” step covers business, commercial, or market activity as well as the fundamental economic practice or principle of mitigating risk, and may also be accomplished via mentally via human evaluation/judgment/opinion even if aided by pen and paper, and may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
generating a set of possible infractions of the second business based on the set of business characteristics (The “generating” step falls under “certain methods of organizing human activity” by reciting because it describes business, commercial, or market activity as well as the fundamental economic practice or principle of mitigating risk, and may also be accomplished via mentally via human evaluation/judgment/opinion even if aided by pen and paper);
generating a set of market performance change predictions in response to inputting the set of possible infractions into the trained market performance neural network (The “generating” step falls under “certain methods of organizing human activity” by reciting because it describes business, commercial, or market activity as well as the fundamental economic practice or principle of mitigating risk, and may also be accomplished via mentally via human evaluation/judgment/opinion even if aided by pen and paper); and
sending a risk report to the second business that comprises the set of possible infractions and the set of market performance change predictions (The “sending” step falls under “certain methods of organizing human activity” by reciting because the sending of the report covers business, commercial, or market activity as well as the fundamental economic practice or principle of mitigating risk, and may also be considered insignificant extra-solution output activity, which is not indicative of a practical application as noted in MPEP 2106.05(g), and not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)).
In addition, the Examiner notes that the “market performance neural network,” though not necessarily falling within the realm of “Certain Methods of Organizing Human Activity,” though arguably within the realm of “Mental Processes” (since the human brain is a “neural network) a neural network does fall within the realm of “Mathematical Concepts” since a neural network covers mathematical relationships as understood by those skilled in the art, and as acknowledged in Applicant’s Specification (at least paragraphs 44, 48, and 51:  e.g., “the neural network's weights are modified to represent the mathematical relationship between the inputs and outputs that are present in the historical data”).  See also, e.g., https://www.investopedia.com/terms/n/neuralnetwork.asp, noting that “A neural network is a series of algorithms that endeavors to recognize underlying relationships in a set of data through a process that mimics the way the human brain operates.”  Accordingly, even if interpreted as describing activity beyond commercial activity or mental steps, the “market performance neural network” amounts to mathematical relationships falling under the “Mathematical Concepts” abstract idea grouping of the 2019 PEG, which is not sufficient to remove the claim from the realm of an abstract idea.  “Adding one abstract idea (math) to another abstract idea” (fundamental economic practice) “does not render the claim non-abstract.”  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea and thus subjected to further analysis in part two of the Alice/Mayo test)).
Independent claims 8 and 15 each similar limitations as set forth in claim 1 and are therefore determined to recite the same abstract idea as claim 1.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1, 8, and 15 are directed to an information handling system that includes a memory and processor, one or more processors, a memory coupled to at least one of the processors, a set of computer program instructions stored in the memory and executed by at least one of the processors, and a computer program product stored in a computer readable storage medium.  These additional elements fail to integrate the abstract idea into a practical application because they amount to merely using generic computer programmed to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment.  See MPEP 2106.05(f) and 2106.05(h).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1, 8, and 15 are directed to an information handling system that includes a memory and processor, one or more processors, a memory coupled to at least one of the processors, a set of computer program instructions stored in the memory and executed by at least one of the processors, and a computer program product stored in a computer readable storage medium.  These elements have been considered, but fail to add significantly more to the claims because they merely describe generic computing elements to perform the claimed invention in a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification describes that generic computer systems that may be used to implement the invention, which cover virtually any computing device under the sun (See, e.g. Specification at paragraph [0022]:  e.g., “information handling system may take many forms. For example, an information handling system may take the form of a desktop, server, portable, laptop, notebook, or other form factor computer or data processing system. In addition, an information handling system may take other form factors such as a personal digital assistant (PDA), a gaming device, Automated Teller Machine (ATM), a portable telephone device, a communication device or other devices that include a processor and memory”).  Therefore, the additional elements merely describe generic computing elements that serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2, 5-7, 9, 12-14, 16, and 19-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite additional details that narrow the abstract idea.  For example, claims 2/9/16 recite recites steps for extracting…data, dividing the…data, computing a…score, and computing a negative sentiment increase, however these are activities/elements are activities that, similar to base claims 1/8/15, fall under the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind via observation, evaluation, judgment, or opinion; and that also fall within the realm of the “Certain Methods of Organizing Human Activity” abstract idea grouping since these limitations describe activities of the fundamental economic practice or principle of mitigating risk, and therefore the subject matter of dependent claims 2/9/16 are part of the abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry.  Dependent claims 5-7, 12-14, and 19-20 have been fully considered as well however, similar to claims 2/9/16, these claims also set forth steps/details falling within the “certain methods of organizing human activity” and “mental processes” abstract idea groupings set forth in the 2019 PEG.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Allowable over the prior art
Claims 1-2, 5-9, 12-16, and 19-20 are allowable over the prior art of record.  With respect to independent claims 1/8/15, although the prior art of record teaches training the information handling system using a set of historical data that comprises a set of first infractions caused by a set of first businesses and a corresponding set of fines imposed on the set of first businesses; determining a set of negative sentiment increases of the set of first businesses based on the set of first infractions caused by the set of first businesses; generating a set of training impact data comprising the set of negative sentiment increase percentages, the set of fines imposed on the set of first businesses, and a number of individuals impacted by the set of first infractions performing a back propagation algorithm on the market performance neural network and modifying one or more weightings in the market performance neural network to represent a mathematical relationship between the set of training impact data and the set of historical market data; generating a set of possible infractions of the second business based on the set of business characteristics; and sending a risk report … that comprises the set of possible infractions, (See Non-Final Rejection mailed 11/24/2020 for prior art citations pertinent to the above-noted limitations), the prior art of record does not teach setting the set of training impact data as input variables to a market performance neural network; setting a set of historical market data as outputs to the market performance neural network, wherein the set of historical market data comprises a set of market performance changes of the first set of businesses in response to causing the set of first infractions; receiving a set of business characteristics from a second business, wherein the set of business characteristics comprises a company type of the second business, a number of employees of the second business, and an number of clients of the second business; generating a set of market performance change predictions in response to inputting the set of possible infractions into the trained market performance neural network, as recited and arranged in combination with the other limitations of independent claim 1 and as similarly encompassed by independent claims 8 and 15, thus rendering claims 1-2, 5-9, 12-16, and 19-20 as allowable over the prior art.  Claims 1-2, 5-9, 12-16, and 19-20 are not allowable, however, because these claims remain rejected under 35 USC §101, as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
RISKWATCH UPGRADES HIPAA SECURITY RISK ANALYSIS SOFTWARE. Productivity Software 17.7: N/A. Worldwide Videotex. (Jul 1, 2004):  discloses automated risk analysis software for protecting health information in order to comply with HIPAA requirements, including risk analysis reports and cost/benefit analysis features.
DiMaggio et al. (US 2018/0018602):  discloses computer implemented techniques for determining risk level maturing of compliance activities, including features directed toward minimize or eliminate these potential compliance failures relating to host governmental requirements (HIPAA and HITECH Privacy and Security laws and regulations) (paragraph 7).
Wierzynski (US 2017/0024641):  discloses techniques for transferring learning in neural networks.
Karle et al. (US 2014/0372150):  discloses providing recommendations based on crowd source risk data and historical patterns of businesses with similar locations and industry/service classifications.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
05/11/2021